Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Jeremy G. Mereness (Reg. No.: 63,422), on February 10, 2021 authorized the following examiner’s amendment to be entered.

AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listing, of claims in the application:

1. (currently amended) A method for authenticating a user using an electronic apparatus that has an authentication module and a secure module, the authentication module including a user-interactive input device that obtains information from the user for verifying an identity of the user, the method comprising steps of:
transmitting, to the secure module, a recognition result obtained from the user-interactive input device 
authenticating the authentication module, including the sub-steps of:
transmitting a challenge from the secure module to the authentication module,
generating a response by the authentication module by applying a signing algorithm to the challenge using a private key of the authentication module,
transmitting the response from the authentication module to the secure module, and
checking the response at the secure module using a public key associated with the private key of the authentication module;  
generating an authentication token by the secure module by signing, using of the secure module stored in the secure module, the received data representative of the type of authentication implemented by the authentication module; and
transmitting the generated authentication token to an authentication server for authenticating the user,
wherein the type of authentication implemented by the authentication module comprises one or more selected from the group consisting of:
facial recognition, 
voice recognition, 
iris recognition, 
fingerprint recognition, and 
input of a personal code.

2. (currently amended) The authentication method as claimed in claim 1, 
, and 
wherein the signature is validated using 

3. (canceled) 

4. (canceled) 





5. (currently amended) The authentication method as claimed in claim [[4]] 1, 
wherein said public key is received by the secure module with an associated signature, and 
wherein the signature is checked by the secure module using a key stored in the secure module.

6. (currently amended) The authentication method as claimed in claim [[3]] 1, wherein the recognition result is transmitted signed using 

7. (currently amended) The authentication method as claimed in claim [[3]] 1, further comprising: 
a step of decrypting, by the authentication module, to obtain the private key of the authentication module.


wherein said encrypted version is stored in a non-volatile memory of the electronic apparatus, 
and wherein the private key of the authentication module obtained by the decryption step is stored in a random access memory of the electronic apparatus.

9. (previously presented) The authentication method as claimed in claim 7, wherein the decryption step implements a cryptographic decryption algorithm using a key derived from received data and from data stored in the electronic apparatus.

10. (previously presented) The authentication method as claimed in claim 1, 
wherein the authentication module comprises an authentication sensor, and 
wherein the recognition result is determined by the authentication module by comparison between data acquired by the authentication sensor and data stored by the authentication module.

11. (previously presented) The authentication method as claimed in claim 1, wherein the authentication module is 

12. (previously presented) The authentication method as claimed in claim 1, wherein the electronic apparatus is a cellphone. 

13. (previously presented) The authentication method as claimed in claim 1, wherein the electronic apparatus is a digital tablet.

14. (currently amended) The authentication method as claimed in claim 1, wherein the electronic apparatus comprises a holding element configured to be worn by 

15. (currently amended) The authentication method as claimed in claim 1, wherein the secure module and the authentication module exchange data using 

16. (currently amended) A secure module, comprising: 
a processor and at least one memory in communication therewith, the at least one memory storing a private key of the secure module and program code that, upon execution by the processor, causes the secure module to carry out steps of: 
receiving, from an authentication module, each of: 
a recognition result and
a type of authentication implemented by the authentication module

the authentication module comprised of a user-interactive input device that obtains information from a user for verifying an identity of the user;
 authenticating , via sub-steps of 
transmitting a challenge to the authentication module,
receiving a response from the authentication module, said response generated from a signing algorithm applied by the authentication module to the challenge using a private key of the authentication module, and
checking the response using a public key associated with the private key of the authentication module;
generating an authentication token by signing, using the of the secure module, the received data representative of the type of authentication implemented by the authentication module; and
 transmitting of the generated authentication token to an authentication server for authenticating the user,
wherein the type of authentication implemented by the authentication module comprises one or more selected from the group consisting of:
facial recognition, 
voice recognition, 
iris recognition, 
fingerprint recognition, and 
input of a personal code.

17. (currently amended) The secure module as claimed in claim 16, wherein the program code further causes the processor to using 

18. (canceled) 




19. (currently amended) The secure module as claimed in claim [[18]] 16, wherein the program code further causes the processor to check a signature of said public key using 

20. (currently amended) An electronic apparatus, comprising: 
a processor;
a memory;
a user-interactive input device;
an authentication module[[,]]; and 
a secure module 
wherein the authentication module is in communication with the user-interactive input device and causes the user-interactive input device to obtain information from a user for verifying an identity of the user,
wherein the secure module comprises the processor and at least one memory in communication therewith, the at least one memory storing a private key of the secure module and program code that, upon execution by the processor, causes the secure module to carry out steps of:
receiving, from the authentication module, each of: 
a recognition result, and
a type of authentication implemented by the authentication module; 
authenticating the authentication module, via sub-steps of 
transmitting a challenge to the authentication module,
receiving a response from the authentication module, said response generated from a signing algorithm applied by the authentication module to the challenge using a private key of the authentication module, and
checking the response using a public key associated with the private key of the authentication module;
generating an authentication token by signing, using the private key of the secure module, the received data representative of the type of authentication implemented by the authentication module; and
transmitting the generated authentication token to an authentication server for authenticating the user,
wherein the type of authentication implemented by the authentication module comprises one or more selected from the group consisting of:
facial recognition, 
voice recognition, 
iris recognition, 
fingerprint recognition, and 
input of a personal code. 

21. (currently amended) The electronic apparatus as claimed in claim 20, further comprising:
a control unit, storing an application executable by a processor of the control unit, wherein the application is one of a payment application and 

22. (currently amended) A system, comprising: 
a server; and 
an electronic apparatus 
wherein the electronic apparatus comprises
an authentication module, comprised of a user-interactive input device that obtains information from a user for verifying an identity of the user, and 
a secure module, wherein the secure module comprises a processor and at least one memory in communication therewith, the at least one memory storing a private key of the secure module and program code that, upon execution by the processor, causes the secure module to carry out steps of:
receiving, from the authentication module, each of: 
a recognition result, and
a type of authentication implemented by the authentication module, 
authenticating the authentication module, via sub-steps of 
transmitting a challenge to the authentication module,
receiving a response from the authentication module, said response generated from a signing algorithm applied by the authentication module to the challenge using a private key of the authentication module, and
checking the response using a public key associated with the private key of the authentication module;
generating an authentication token by signing, using the private key of the secure module, the received data representative of the type of authentication implemented by the authentication module; and
transmitting of the generated authentication token to an authentication server for authenticating the user,
wherein the type of authentication implemented by the authentication module comprises one or more selected from the group consisting of:
facial recognition, 
voice recognition, 
iris recognition, 
fingerprint recognition, and 
input of a personal code, 
wherein the electronic apparatus is configured to transmit the generated authentication token to the server and wherein the server is configured to receive the transmitted authentication token and to check the received authentication token.

23. (previously presented) The system as claimed in claim 22, wherein the server is configured to receive data relative to the authentication module from another server. 

24. (previously presented) The system as claimed in claim 22, wherein the server is configured to transmit an authorization or information message to the application in case of verification of the received authentication token.


a fingerprint recognition module, an
iris recognition module,
a facial recognition module,
a voice recognition module, and
a keypad for inputting a personal code.

26. (canceled) 








Reason for allowance
Claims 1-2, 5-17 and 19-25 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TECHANE GERGISO/Primary Examiner, Art Unit 2494